UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1901


GREGORY SCOTT SAVOY,

                Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                Respondent - Appellee.



   Appeal from the United States Tax Court.     (No. 12316-12L)


Submitted:   January 15, 2015             Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Scott Savoy, Appellant Pro Se. Bruce R. Ellisen, Regina
Sherry Moriarty, UNITED STATES DEPARTMENT OF JUSTICE, Tax
Division, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory Scott Savoy appeals from the tax court’s order

upholding the Commissioner of Internal Revenue’s determination

not to sustain the notice of levy with respect to Savoy’s 2007

income   tax   liability,      granting      Savoy    relief       from   collection

activity, and placing him in “currently not collectible” status.

We   have   reviewed    the    record    and   find       no     reversible     error.

Accordingly, we grant leave to proceed in forma pauperis and

affirm for the reasons stated by the tax court.                    Savoy v. Comm’r

of Internal Revenue, No. 12316-12L (U.S.T.C. Aug. 14, 2014).                       We

dispense    with     oral     argument    because         the    facts    and   legal

contentions    are   adequately     presented        in    the    materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         2